A verdict was found for the plaintiff, and a new trial being refused, the defendant appealed.
I consider that the evidence offered of Skibbow's handwriting was legally admitted, and that it was certainly free from the objection of its being proof from comparison of hands. The witness was an aged man, and Skibbow had died before his remembrance. The witness's knowledge of the general character of Skibbow's handwriting was derived from having inspected many plats of surveys annexed to grants, which surveys purported to have been made by him, who was reputed to be a surveyor or deputy. I think this satisfies the rule of law, that the witness must have acquired his knowledge of the handwriting by sufficient means; for the authenticity of these grants held by various persons as the muniments of their estates cannot reasonably be questioned. The offices where they issue, and where they are recorded, the small temptation presented to commit forgery and the facility of     (228) detecting it, place these documents on more elevated ground than bank bills or postoffice franks and bring them within the operation of the rule stated by Le Blanc, J., in Roev. Rawlings, 7 East, 282. This very point has been so decided in New York, as appears from the case quoted at the bar.
But on the question whether the survey itself be competent for the plaintiff, the Court is of opinion that it is inadmissible as being a private memorial procured to be made by Starkey for his own convenience, and is not evidence for him, or for any one who claims through him. The reason for excluding *Page 136 
such evidence is decisive, viz., that it might benefit men to include in such surveys more than belonged to them. There must consequently be a new trial.
PER CURIAM. Judgment reversed, and new trial awarded.
Approved: Dancy v. Sugg, 19 N.C. 515; Dobson v. Whissenhunt, 101 N.C. 645; Burwell v. Sneed, 104 N.C. 118; Riddle v. Germanton,117 N.C. 389.